Dear Ms. Adams:
You have asked this office to advise you whether or not you may hold the elected office of Vermilion Parish police juror and continue in your full-time employment with Vermilion Parish Hospital Service District #2, which owns Abbeville General Hospital.
The hospital service district is a political subdivision of the state under R.S. 46:1072, which states in pertinent part:
  A. The hospital service districts as defined in R.S. 46:1072 are hereby declared to be political subdivisions of the state. . . .
The hospital service district is a political subdivision separate from the police jury for purposes of the Louisiana Dual Officeholding and Dual Employment Law, R.S. 42:61, et seq. R.S. 42:62(9) states:
  (9) "Political subdivision" means a parish, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions. In addition for the purposes of this Part, mayor's courts, justice of the peace courts, district attorneys, sheriffs, clerks of court, coroners, tax assessors, registrars of voters, and all other elected parochial officials shall be separate political subdivisions.
Under the provisions of R.S. 42:63(D) of a person elected to local office may not hold full-time employment in the same political subdivision in which he holds elective office. In the alternative, a local elected official is not prohibited by law from holding employment in a separate local political subdivision, whether full-time or part-time. R.S. 42:63(D) states: *Page 2 
  D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court. (Emphasis added).
Because your employment with the hospital service district is in a separate political subdivision from the police jury, you may hold both positions simultaneously.
We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
CHARLES C. FOTI, JR.
ATTORNEY GENERAL
BY:__________________________
KERRY L. KILPATRICK
ASSISTANT ATTORNEY GENERAL
KLK:arg